Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preambles of claims 10-17 are inconsistent.  Claim 10 define a puzzle game whereas claims 11-17 recite a method.  It is noted that although claim 10 appears to define a product, the applicant states that the recitation of the steps is indicative that the instant claim is intended to be a method claim.  Accordingly, claim 10 has been examined assuming that applicant intends the claim to be a method claim.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of playing a game which is considered to be an abstract idea for managing personal behavior or relationships or interactions between people.  This judicial exception is not integrated into a practical application because the game is merely integrated into a plurality of puzzle pieces (i.e., dice) and a substrate. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite a plurality of puzzle pieces, a container and a solution template (i.e., substrate) which are generically claimed.  
Attention is directed to MPEP 2106 defining patent subject matter eligibility.  Following the flowchart in MPEP 2106(III), the recited claims define a process and thus, pass Step 1 of the subject matter eligibility test.  However, the claimed invention does not pass Step 2A as it is directed to an abstract idea without significantly more than the judicial exception.  The claimed invention is a puzzle game comprising a plurality of puzzle pieces (i.e., dice) that are rolled and matched to a substrate having images thereon.  The dice and substrate do not amount to significantly more than the judicial exception and thus, do not pass Step 2B of the flowchart.  Attention is particularly directed to MPEP 2106.04(a)(2)(II)(C) stating that under In re Marco Guldenaar Holding B.V., 911 F.3d 1157,1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018), a method of playing a dice game including placing wagers on whether certain die faces will appear face up is directed to the abstract idea of “rules for playing games” which the court characterized as a certain method of organizing human activity.  Similarly, the instant claims recite a method of playing a dice game including monitoring the die faces that appear face up and thus, is also directed to the abstract idea of managing personal behavior or relationships or interactions between people and is not patent eligible subject matter.  
It is noted that claims 1-17 are all directed to the non-eligible subject matter under 35 U.S.C. 101 in that they all define a method of playing the dice game without significantly more than the judicial exception.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hodan, III (3,759,522) in view of MacIntyre (US 2016/0136515).  Regarding claim 1, Hodan, III discloses a board game comprising a plurality of three-dimensional puzzle pieces (10, 12) and a plurality of solution templates (20, 60).  Regarding step one, initial removal of the dice defines a plurality of puzzle pieces that are originally oriented in a random pattern.  Regarding step two, note column 2, lines 25-36 stating that the solution templates correspond to a surface of each one of the dies.  Regarding step four, Hodan, III teaches a rollway within the lid that the dice rolls are made within.  Note column 4, lines 19-21.  This rollway defines a surface for receiving the rolled dice.  Regarding step five, Hodan, III teaches a method of play including rolling of the dice and matching the faces of the dice with the images on the solution template.  Note column 4, lines 19-25.  Regarding steps six and seven, Hodan, III teaches additional rolls by the dice that do not match the image so as to match additional dice to the solution template and solving the puzzle.  Regarding step four, it is noted that Hodan, III lacks the teaching for the container for rolling the dice as recited.  
MacIntyre reveals that it is known in the art of dice games to use a container (206) for rolling the dice from.  Note Figure 2 and paragraph [0024].  It would have been obvious to one of ordinary skill in the art to provide the game of Hodan, III with the container of MacIntyre in order to facilitate rolling and shaking of the dice.  
Regarding claim 2, note the rejection of claim 1.  Regarding the limitation for the timing of the game, Hodan, III includes a timer (36).  Note Figure 3 and column 2, lines 50-63. Note also column 8, lines 6-12 defining a solitaire game where the player completes with himself and the amount of time required for each challenge played is measured.  Thus, Hodan, III teaches timing of the game from the initial roll to solving the puzzle.  
Regarding claim 3, note column 2, lines 22-24 of Hodan, III stating that up to 40 dice are provided.  Thus, Hodan, III provides 16 dice as recited.  In the alternative, it would have been obvious to reduce the number of dice for the game to 16 in order to provide a simpler game to play.  
Regarding claim 4, Hodan, III teaches six-sided cubes.  Note Figure 1.  
Regarding claim 5, note Figure 5 of Hodan, III showing six different solution templates for the game.  
Regarding claim 6, note Figure 2 of Hodan, III showing the solution template corresponding to a picture.  
Regarding claim 7, it would have been obvious to one of ordinary skill in the art to provide the lid and rollway as taught by Hodan, III on a table in order to support the game for play.  Providing the lid and rollway on the table teaches the step of shaking and rolling the dice onto a surface of a table.  
Regarding climax 8, Hodan, III teaches timing the player to complete a challenge.  This timing would obviously include the timing of the individual to achieve their personal best time.  For example, a first-time user playing the solitaire challenge would obviously achieve their personal best time on their first time playing the game.  
Regarding claim 9, note column 8 of Hodan, III defining variations of the game including group challenges where players compete against one another.  It would have been obvious to one of ordinary skill in the art to have the players compete against one another and compare times for completion in order to provide a group timed challenge.  
Regarding claim 10, note the rejection of claim 2 as these claims recite substantially similar limitations.  Regarding the limitation for isolating the dice with a recognizable image, Hodan, III teaches removing the dice that match the recognizable image of the solution template.  
Regarding claims 11-17, note the rejections of claims 3-9 as these claims recite substantially similar limitations.  
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the applicant’s amendments to claims 1-17 positively defining the instant claims as method claims necessitated the new grounds of rejection under 35 U.S.C. 101 and 35 U.S.C. 103 as set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/            Primary Examiner, Art Unit 3711